Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6,7 and 9-11 rejected under 35 U.S.C. 103 as obvious over JP2011127002.
	The reference exemplifies (#6) blends of 100 parts polycarbonate, 1.4 parts of C2-1, 0.055 parts E-1, 0.55 parts of D-2 and various other components. C2-1 (paragraph 125) is a copolymer of 60% styrene, 1% glycidylmethacrylate and 39% other monomers which qualifies as applicant’s modified aromatic vinyl copolymer. E-1 (paragraph 130) is potassium perfluorobutanesulfonate which is applicant’s sulfonate. D-2 (paragraph 130) is the acrylic modified PTFE Metablen A3800 which qualifies as applicant’s fluorinated olefin resin.
The ratio of sulfonate to fluorinated polymer in the cited example is 0.055 to 0.55. 

	Additionally, Metablen A3800 is inherently only about 40% PTFE (see paragraph 49 of Dern 2014/0243467). If one were to make the calculation based solely on the PTFE portion of Metablen A3800, the ratio would be about 0.055/(0.4x0.55) or about 1:4. It is unclear from applicant’s specification how to make such a calculation when the fluorinated olefin resin contains nonfluorinated material.
	In summary, applicant’s ratio is obvious from the reference because it would have been obvious to (1) increase the amount sulfonate or (2) make the calculation based on the fraction of Metablen A3800 that is PTFE which borders on applicant’s ratio.

	In regards to applicant’s dependent claims:
	The polycarbonate (ie Panlite L-1225WS paragraph 130) inherently has a Mv of  20,900 (see paragraph 174  of Tomoda 2011/0077332) which is close to Mw.
The cited example’s epoxy functional polymer has a Mw of 52,000 (paragraph 125). However, the reference (paragraph 75) suggests a Mw as low as 30,000 is most preferred. Producing a similar blend with a lower Mw for the epoxy polymer would have been at least obvious if not considered anticipatory.
Decreasing the amount of the epoxy functional polymer to 0.42 parts is within the reference’s teachings as the total amount of all fluidity improvers (C2 of which qualifies as applicant’s modified aromatic vinyl copolymer) can be a small as 1 part per 100 of 
It does not appear that the reference performs the same tests as in applicant’s claims. Given the reference suggests the same materials in the same amounts as applicant, presumably the same properties would result. The burden of proving otherwise is shifted to applicant (MPEP2112 V.).
	The blend is useful as various articles (paragraph 132).

Claims 1,2,6 and 9-11 rejected under 35 U.S.C. 103 as obvious over CN105907074.
	The reference exemplifies (#5) a blend of 91.6 parts polycarbonate, 5 parts ABS, 1 parts of a styrene/acrylonitrile/glycidylmethacrylate copolymer (ie applicant’s modified aromatic vinyl polymer), 0.5 parts potassium perfluorobutanesulfonate (ie applicant’s sulfonate), 0.5 parts PTFE (ie applicant’s fluorinated olefin resin) and various additives.
	The ratio of sulfonate to PTFE is 1:1 which is outside applicant’s claims. However, the reference (paragraph 46) more broadly suggests 0.1-0.5 parts of the sulfonate and 0.1-0.5 parts of the anti-drip agent (ie the PTFE). Use of 0.25 parts of the sulfonate with the 0.5 parts PTFE meets applicant’s ratio and would have been obvious.

	In regards to applicant’s dependent claims:
	The polycarbonate has a MI of 8-12g/10min (paragraph 51). This would require a Mw within applicant’s range (see page 181 of The Handbook of Polycarbonate Science and Technology).

	The blend is molded into a test piece (paragraph 76).


Claims 1-3,5-7 and 9-11 rejected under 35 U.S.C. 103 as obvious over JP2016104835 in view of Tomoda 2010/0113660.
	J’835 exemplifies (#3-6,8,10-15) blends of 100 parts polycarbonate, 0.05 or 0.4 parts of C-1, 0.05 parts F-1 and various other components. C-1 (paragraph 44) is a polymer of glycidyl methacrylate and styrene which qualifies as applicant’s modified aromatic vinyl copolymer. F-1 (paragraph 47) is potassium perfluorobutanesulfonate which is applicant’s sulfonate.
	These examples lack PTFE. However, the reference suggests flame retardant aids (paragraph 38). “Flame retardant aid” is recognized in the art as typically being PTFE (see Tomoda paragraph 47). Tomoda (see example 11 of table 2) exemplifies the use of 0.2 parts of a 50/50 PTFE/SAN combination (paragraph 167). It would have been obvious to include 0.1 parts of PTFE as J’835’s “flame retardant aid” for its known effect. Such amounts of PTFE would result in a 0.05:0.1 (or 1:2 ) sulfonate/PTFE ratio.

	In regards to applicant’s dependent claims:

	The polycarbonate may include a trivalent phenol (paragraph 12 of J’835) which results in a branched polycarbonate.
The styrene/glycidyl acrylate polymer (Marproof  G0250SP) inherently has a Mw of 20,000 (see page 55 of the NOF Comprehensive Catalogue).
The ratio of styrene/glycidyl acrylate polymer to sulfonate in the cited examples are 0.05 to 0.05 (ie 1:1).
It does not appear that J’835 performs the same tests as in applicant’s claims. Given the combination results in the same materials in the same amounts as applicant, presumably the same properties would result. The burden of proving otherwise is shifted to applicant (MPEP2112 V.).
	The blend is useful as various articles (paragraph 8 of J’835).

Claim 4 rejected under 35 U.S.C. 103 as obvious over JP2016104835 in view of Tomoda 2010/0113660 in further view of the NOF Comprehensive Catalogue and Eckel 2020/0270451.
JP2016104835/Tomoda apply as explained above.
JP2016104835’s styrene/glycidyl acrylate polymer (Marproof  G0250SP) inherently has an epoxy equivalent of 310g/eq  (see page 55 of the NOF Comprehensive Catalogue). Given the MW of glycidyl methacrylate (ie 142g/mol), the amount of GMA in the St/GMA copolymer would be:


   mol glycidyl groups          310 g  polymer


This is slightly above the claim’s 40% maximum. JP2016104835 gives no general guidance regarding the amount of glycidyl methacrylate in the St/GMA copolymer. However, the NOF Catalogue shows other commercial St/GMA copolymer (ie Marproof G-0130SP) would have the required GMA content. Furthermore, Eckel (paragraph 183) teaches appropriate St/GMA copolymers in flame retarded polycarbonate compositions have a styrene:GMA ratio of 83-50:17-50%
	It would have been obvious to slightly lower the GMA content in JP2016104835’s exemplified St/GMA copolymer anywhere within the ranges commercially available and also known to be effective for flame retarded polycarbonate compositions.


Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
Applicant did not provide a descriptive title.
Applicant argues that JP2011127002 and CN105907074 do not teach the sulfonate/fluorinated olefin ratio now required.
This is not convincing. The references teach a wide range of amounts for the sulfonate and fluorinated olefin. Any amount of the two materials within the general teachings of the reference would have been prima facie obvious. Some pairings would meet applicant’s ratio.

This is not convincing. The proposed rejection based on JP2011127002 relies on increasing the amount of sulfonate flame retardant than was used in its examples (ie from 0.55 parts to 0.14 parts). Applicant’s data doesn’t relate to the rejection. Comparison #6 shows 1.5pph sulfonate is inferior to using 0.1pph or 0.15pph sulfonate, but this comparison example much farther away from applicant’s claims than the actual example of J’002 cited in the rejection.
Applicant argues CN105907074 is not concerned with transmittance and must include pigment.
This is not convincing. Applicant’s claim 1 does not require any transmittance. Furthermore, applicant (paragraph 58 of spec) too calls for pigments.
Applicant argues that Tomoda does not suggest an amount of PTFE that results in the claimed sulfonate/PTFE ratio when the fact that the material is only 50% PTFE.
This is not convincing. Tomoda’s example 11’s 0.2 parts  of POLY TS AD001 supplies 0.1 part PTFE. This amount of PTFE together with 0.05 parts sulfonate meets applicant’s ratio.
Any argument that the sulfonate/fluorinated olefin ratio is critical is not demonstrated by applicant’s data. Applicant’s relevant comparison example (ie C7) is characterized by applicant (paragraph 82 of spec) as having an amount of fluorinated olefin exceeding the amount according to the invention – not that the  sulfonate/fluorinated olefin ratio is outside the claimed range. The 2.1pph of the PTFE in applicant’s C7 is far above any amounts present in any of the examples of the cited art. .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/12/21